Judgment reversed upon the law and complaint dismissed, with costs. The record discloses that the plaintiff slipped upon a metal step while mounting a mechanical device known as the “ bicycle racer ” in the defendant’s amusement park. Her proof is that the step “ was kind of rough onto the left side where my foot slipped.” Before placing her foot upon the step she noticed that “ It was very very shiny, and it was wore off around the edges and it was quite rough — always onto the edges,” but it did not look as though there was anything wrong with it. After her foot slipped on the first attempt, when she claims to have sustained injuries, she mounted without further trouble. We are of opinion that the record does not disclose such a condition of the step as would justify a finding of negligence on the part of the defendant, which maintained it. (Kline v. Abraham, 178 N. Y. 377; Mitcheltree v. Stair, 135 App. Div. 210; Tryon v. Chalmers, Nos, 1, 8, 205 id. 816; Grant v. Zipern, 233 id. 695; affd., 259 N. Y. 653.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.